Exhibit 10.8
Contract for Professional Services between Minera Metalin S.A. of C.V. from now
on designated in this document as the Company, and Lics. Armando Lopez and Maria
Antonieta Garza, from now on designated in this document as the solicitors, for
their representation of the Company in litigation interposed against them by
Sociedad Cooperativa de Explotación Minera Mineros Norteños S.C.L. entered into
the 15 of October of 2008, under the following terms:
The solicitors commit themselves to the defense of the interest of the Company
in the Law suit filed against the company in the Fourth Civil Court in Morelos
District under file num. 1075/ 2008 until its final conclusion, including The
Appeal process in any are filed. If there should arise a need for an Amparo
filing the legal services will be negotiated separately.
The services provided will be under the joint responsibility of Lic. Maria
Antonieta Garza and the office of the Lic. Armando Lopez and his legal office,
from where one or several litigators will be designated to handle filings and
litigation.
The fees herein agreed to do not include payment of expenses necessary and
undertaken during representation, notary fees or expenses such as copies,
telephone, or travel etc.
The fees agreed to hereunder are the amount of $250,000 Dlls, (Two hundred fifty
thousand dollars American currency) for completion of the proceedings as stated
in paragraph and will be paid in the following manner:

50% upon the presentation and filing of the response to the lawsuit. (Oct. 25,
2008)
50% upon conclusion of the court proceedings be it after resolution by the Court
or after the results of any appeal to same undertaken by any or both parties to
the lawsuit.
All expenses will be reported monthly and will have to be reimbursed within
fifteen days of being presented to the company.
In the event the Court in its judgment of the case charges the plaintiff Mineros
Norteños to pay all fees and costs of litigation and this becomes effective,
that is to say, is viable to execute against Mineros Norteños, all fees and
costs will become reimbursable to the company.

     
Minera Metalin S.A. of C.V.
  Lic Ma Antonieta Garza
 
   
Roger Kolvoord
   
Legal representative
  Lic Armando Lopez

 

